Citation Nr: 0943969	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-18 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 31, 1998, for 
the grant of service connection for posttraumatic stress 
disorder (PTSD) based on clear and unmistakable error (CUE) 
in a rating decision dated January 20, 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1971 and from September 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied an effective date prior 
to July 31, 1998, for the grant of service connection for 
PTSD.  A subsequent May 2006 rating decision also denied an 
earlier effective date on the basis that a prior January 1994 
rating decision did not contain CUE for failing to grant 
service connection for PTSD.  

In an October 2008 decision, however, the RO found that the 
prior rating decision dated January 20, 1994 was clearly and 
unmistakable erroneous in denying the Veteran's prior claim 
of service connection for PTSD.  The RO then assigned an 
effective date of February 16, 1993, for that award, since 
this was the date the RO had received his original claim.  

Prior to effectuating that decision, however, the case was 
referred to Compensation and Pension Service, in Washington, 
DC, for concurrence of the RO's proposal to grant retroactive 
benefits back to February 16, 1993, based on a finding of CUE 
in the January 1994 rating decision.  In a December 2008 
determination, Compensation and Pension Service did not agree 
with the RO's finding of CUE in the January 1994 rating 
decision, and the case was returned for correction.  The RO 
made this correction in a March 2009 rating decision by 
assigning an effective date of July 31, 1998, for the grant 
of service connection for PTSD.  The Veteran, however, has 
perfected his appeal and still maintains that the January 
1994 rating decision that denied service connection for PTSD 
contains CUE.

In September 2009, the Veteran appeared and offered testimony 
at a hearing before the undersigned acting Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.

FINDINGS OF FACT

1.  The Veteran's original claim for service connection for 
PTSD was received by VA on February 16, 1993, and denied by 
the RO in a decision dated January 20, 1994, which he did not 
appeal.

2.  At the time of the January 1994 rating decision, the 
evidence showed that the Veteran had been awarded the Combat 
Infantryman Badge and had been diagnosed with PTSD based on 
his participation in combat while serving in Vietnam.

3.  An application to reopen the claim for service connection 
for PTSD was received by the RO on July 31, 1998.

4.  The RO eventually granted service connection for PTSD, 
effective July 31, 1998, based on the finding that evidence 
confirmed his alleged stressors.

5.  The unappealed January 1994 rating decision that denied 
service connection for PTSD was undebatably erroneous in 
failing to consider the fact that the Veteran had received 
the Combat Infantryman Badge, which, if properly considered, 
would have resulted in the grant of service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  There was clear and unmistakable error in the rating 
decision dated January 20, 1994, which denied service 
connection for PTSD.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2009).

2.  The proper effective date for the grant of service 
connection for PTSD is February 16, 1993, the date the RO 
initially received his claim for service connection for PTSD.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On February 16, 1993, the RO received the Veteran's initial 
claim for service connection for PTSD.  The RO initially 
denied his claim in a September 1993 rating decision after 
the Veteran failed to report to a VA examination.  The RO 
explained that there was no confirmed diagnosis of PTSD.  
After the Veteran finally appeared to a VA examination in 
June 1993, the RO issued another rating decision in January 
1994 in which it denied the claim on the basis that there was 
no evidence of a verified stressor.  

Since the Veteran did not appeal the January 1994 rating 
decision after receiving proper notice, it became final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2009).  Consequently, that decision may only be 
revised upon a collateral attack showing that they contained 
CUE.  See 38 U.S.C.A. §§ 5108, 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105, 3.156(a) (2009); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108. An exception to this rule is when the VA has 
made a clear and unmistakable error in its decision pursuant 
to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103 
(West 2002).

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994).  "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the rating decisions 
being challenged.  38 C.F.R. § 3.105.  In January 1994, 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304 (f) (1994).  "If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Bade, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor."  Id, see also 1154(b).

Looking at the evidence that was before the RO in January 
1994, it is undebatable that the Veteran met each of the 
elements necessary to establish service connection for PTSD 
at that time.  In June 1993, the Veteran was afforded a VA 
compensation examination in connection with his original 
claim to determine whether he had PTSD.  During the 
interview, the Veteran reported that he had engaged in combat 
while serving in Vietnam.  According to the clinical history 
and a mental status examination, the examiner's impression 
was that "this patient is compatible with posttraumatic 
stress disorder."  Thus, the evidence at the time of the 
January 1994 rating decision clearly showed that the Veteran 
had been diagnosed with PTSD based on his participation in 
combat in Vietnam. 

Undebatable evidence in January 1994 also confirms that the 
Veteran was involved in combat.  His DD Form 214 showed that 
he served as a light weapons infantryman during his first 
period of service from September 1968 to August 1971.  This 
document also noted that he had received the National Defense 
Service Medal, the Army commendation Medal, 2 O/S Bars, the 
Vietnam Service Medal with a Bronze Service Star, the Vietnam 
Campaign Medal, the Sharpshoooter (Rifle) and Parachute 
Badge, none of which confirms that he was involved in combat.  
However, a DA Form 1577, dated October 1973, showed that he 
was awarded the Combat Infantryman Badge (CIB), which does 
constitute undebatable evidence of his participation in 
combat and therefore confirms the stressors underlying his 
diagnosis of PTSD.  

Inasmuch as there was medical evidence establishing a clear 
diagnosis of PTSD, credible supporting evidence that the 
claimed inservice stressor actually occurred based on his 
receipt of the CIB, and medical evidence linking the 
Veteran's PTSD to his participation in combat, the Board 
finds there was CUE in the January 1994 rating decision that 
denied service connection for PTSD.  38 C.F.R. § 3.105(a) 
(2004).  In other words, the evidence was undebatable at that 
time of the January 1994 rating decision that the Veteran 
incurred PTSD in service.  Therefore, after revising the 
January 1994 rating decision based on CUE, an effective date 
of February 16, 1993, for the grant of service connection for 
PTSD is warranted, since this is the date that VA had 
received his initial claim.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400 (2008).

In reaching this decision, it is worth mentioning that VA's 
duties to notify and assist claimants under the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply to claims 
alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); 
see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA does not affect matters on appeal when 
the issue is limited to statutory interpretation).  


ORDER

Inasmuch as the January 1994 rating decision contains CUE, an 
earlier effective date of February 16, 1993, for the grant of 
service connection for PTSD is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


